DETAILED ACTION
Status of the Application
Receipt is acknowledged of Applicants’ Request for Continued Examination (RCE), Amendments and Remarks, filed 30 November 2021, in the matter of Application N° 16/478,035.  Said documents have been entered on the record.  The Examiner further acknowledges the following:
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim 10 has been canceled.  No claims have been added.
Claims 1, 6, 8, and 11 have been amended.  Claims 1 and 8 have been amended to recite that the amphiphilic substance has three-phase emulsifying ability.  Additionally, the ability of the substance to form a bilayer is now recited as the ability to form bilayers and the amount or content of substance within the composition is relative to the solid particles.  Claim 6 has been amended to recite that the particles may be dispersed in water or oil and that they are coated with three or more bilayers formed of the amphiphilic substance.  Lastly, claim 11 has been amended incorporating the above amendments to claims 1, 6, and 8.  The filed amendments are supported by the originally filed disclosure.  No new matter has been added.
Thus, claims 1, 3-9, and 11 now represent all claims currently under consideration.

Information Disclosure Statement
No new Information Disclosure Statement(s) (IDS) have been filed for consideration.


Withdrawn Rejections
Rejection under 35 USC 102
Applicants’ cancellation of claim 10 immediately overcomes the previously maintained anticipation rejection over Hisatsugu et al.  Said rejection is withdrawn.

Maintained Rejections
The following rejections are maintained from the previous Office Correspondence dated 31 August 2021 since the art that was previously cited continues to read on the amended and/or previously recited limitations.

Claim Rejections - 35 USC §102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 3-7 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Karpov et al. (US Pre-Grant Publication Nº 2010/0003203 A1) as evidenced by Akutsu et al. (“Preparation of HCO-10 Vesicle-Coated Functional Particles”; 2003; IDS reference; of record). [emphasis added to reflect canceled claim]
The instant invention remains directed to a particulate composition comprising solid particles and an amphiphilic substance present on a surface of the particles, wherein the 
Regarding the recited equation, it continues to be Applicants’ position that the above variable clarification is sufficient in defining an actual amount or range of amounts of the amphiphilic substance to be used in the claimed invention.  The Examiner respectfully submits that it is not.
Herein, for the purposes of continued consideration on the merits, the recited “amount” of amphiphilic substance in the claims will broadly and reasonably be considered as being read upon by any amount disclosed in the art.
Therefore, the broadest reasonable interpretation of the claimed composition is still one which comprises solid particles coated with an amphiphilic substance.  As neither water nor oil are considered to be a part of the claimed composition, the Examiner broadly and reasonably interprets the coated particles as not requiring the six or more monolayers (aka 3 or more bilayers) until such time as the coated particles are combined with water or oil (see e.g., claims 5 and 6).  However, where the compositional limitations of the particles are met and where said MPEP §2112.01(I) and (II).
Karpov provides this exact disclosure in the form of an aqueous suspension (dispersion) of surface-modified nanoparticulate particles of at least one metal oxide, metal hydroxide, and/or metal oxide hydroxide wherein the metals are chosen from such metals as cerium, iron, and zinc.  The particles are further defined as being surface-modified using a coating composition with at least one nonionic dispersant (see e.g., claim 20, as further defined by the method of claim 13).
Claim 13 and claim 21 of Karpov disclose that the dispersant is an addition product of from 2-80 mol of ethylene oxide onto linear fatty alcohols having 8 to 22 carbon atoms, onto alkylphenols having 8 to 15 carbon atoms in the alkyl group or onto castor oils and/or hydrogenated castor oil.  Example 1 defines one such hydrogenated castor oil as being Cremophor® CO 40 (addition product of 40 equivalents of ethylene oxide onto hydrogenated castor oil).  The Example also employs zinc oxide particles.  Such is considered to expressly meet the limitations recited in claims 1 and 3-7.
As previously discussed, Akutsu expressly discloses that “solid particles are coated with spontaneously formed vesicles of HCO-10 to prepare a stable aqueous dispersion.”  Apart from the fact that Akutsu uses the HCO-10 derivative of polyoxyethylene-hydrogenated castor oil, the reference provides an express disclosure.  In view of the filed amendment, this is obviously no longer the case.
However, when considering the defining evidence provided by Akutsu in combination with the compositional definitions provided by Applicants’ instant specification for the recited 

Claim 3 recites that the composition of claim 1 has a mean particle size which is obtained when the particle composition is dispersed in water or an oily substance is dispersed in water or an oily substance is 1.0 times or more or 1.5 times or less of a mean particle size obtained when the solid particles, before being subjected to coating treatment, are dispersed in ethanol.
The limitations of the claim are again considered to be expressly met for the same reasons discussed above pertaining to the recited conditional limitations.  Therein, since the compositions of claims 20 and 21 of Karpov are expressly disclosed as being in the form of an aqueous dispersion, the recited compositions of claims 1 and 5 are considered to be anticipated as the actual compositional limitations are met.  Furthermore, as the instant claims do not set forth what the obtained mean particle size actually is, the Examiner considers the mean particles size limitation to be met as well, notably since the compositional and conditional aqueous dispersion limitations have been met.
The recitation of claim 4 wherein the solid particles are particles of a metal oxide is expressly met as the reference discloses that the nanoparticles are coated with the nonionic surface-modifying agent (i.e., HCO-40).
The limitations of independent claim 5 and dependent claim 6 are considered to be met for the reasons discussed above.

As such, the teachings of Karpov are considered to expressly meet the recited limitations.

Claim Rejections - 35 USC §103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims the Examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicants are advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing 
Claims 1, 3-9, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Karpov et al. (US Pre-Grant Publication Nº 2010/0003203 A1) in view of Akutsu et al. (“Preparation of HCO-10 Vesicle-Coated Functional Particles”; 2003; IDS reference; of record). [emphasis added to reflect canceled claim]
The limitations recited in claims 1 and 3-7 are discussed above.
Claim 8 recites a method of producing the particulate composition of claim 1 comprising the following steps: 1) preparing a mixture of solid particles and a solvent in which the amphiphilic substance capable of forming a vesicle in water is dissolved; and then 2) removing the solvent from the mixture.  Claim 9 recites that the solvent is removed from the mixture by vaporizing the solvent.
Secondly, claim 11 recites a method of improving dispersibility of solid particles in water or an oily substance by (i.e., comprising the step of) covering a surface of solid particles with an amphiphilic substance capable of forming a vesicle in water.
The teachings of Karpov are discussed above.  Of particular note is that the reference expressly teaches the resulting composition.
Where Karpov is considered to stray from the instantly claimed invention is with respect to the method of preparation.  Karpov’s method combines two solutions: 1) a solution prepared by mixing water and the at least one metal compound (e.g., metal oxide), and 2) a second solution of water and at least one strong base.  The disclosed nonionic dispersant (e.g., HCO-40) is added to one of the two solutions prior to the combination of the two solutions.  Once 
The [Experimental Procedure] of Akutsu discloses the recited method with, of course, the one noted exception of the particular blend of HCO that is used.  Therein, Akutsu’s method discloses first dissolving HCO in acetone, next adding silica particles to the liquid solution and then, removing the solvent under a gaseous flow of N2 while stirring with a vortex.
As previously discussed, Akutsu teaches that the “amphiphilic substance capable of forming a vesicle in water” is HCO-10.  The reference also teaches that solid silicon dioxide particles are covered or coated using this substance, that vesicles spontaneously (inherently) form from this substance, and the resulting formulation is a stable aqueous dispersion.  This is considered to teach and suggest the positively recited method step.
Regarding the preamble recitation of “improving dispersibility of solid particles,” the reference presents observations made comparing the HCO-10 coated particles versus the uncoated solid silicon dioxide particles.  Therein, it is reported that uncoated silicon dioxide particles only dispersed in water settled out of dispersion “before one day passed.”  On the other hand, “the particles coated with HCO-10 bilayers were dispersed without settling for about 14 days.”  See [Results and Discussion] section.  Thus, while not specifically styled as an improvement in dispersibility, the Examiner respectfully advances that the observations made by Akutsu demonstrates a clear and inarguable improvement on the particles’ ability to remain dispersed as a result of their being coated with the amphiphilic substance HCO-10.
Where the teachings of Akutsu now fall short is that that they specifically disclose using HCO-10, which the instant claims now exclude.

The key distinction to bear in mind is that the Akutsu reference experiments with only one blend of PEG-hydrogenated castor oil, HCO-10.  Karpov provides a clear showing that other blends of HCO (e.g., HCO-40) will be successfully modified to the surface of metal oxide particles.  Though not explicitly labeled as such, the Examiner considers this to be an express teaching of forming coated metal oxide nanoparticles with HCO.
Thus, in view of the combined teachings, the Examiner advances that a person of skill in the art at the time of the filed invention would have expected the same results as were achieved in Akutsu’s experiment where the only change to the method would be to substitute in a different blend of PEG-hydrogenated castor oil (i.e., HCO-20, HCO-40, etc.). 
Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed, absent a clear showing of evidence to the contrary.

Response to Arguments
Applicants’ arguments with regard to each of the following rejections of record have been fully considered:
claims 1 and 3-7 under 35 USC 102(a)(1)/(a)(2) as being anticipated by Karpov et al. (as evidenced by Akutsu et al.); and
claims 1, 3-9, and 11 under 35 USC 103(a) as being unpatentable over the combined teachings of Karpov et al. and Akutsu et al.

It is also noted that Applicants’ traversal of each rejection continues to focus on the concept of the alleged, defining mathematical equation of the claimed compositions and methods, rather than the actual and required components, agents, and/or method steps that are currently set forth in the claimed invention.
Applicants’ initial argument traversing the rejections states that:
Paragraphs [0079]-[0086] of the published ‘739 application (¶[0078]- ¶[0085] of the originally filed application) as well as Figure 2 show that coated particulate composition produced “in air” (in the absence of the water or oil dispersing medium) and that the solid particles are coated with three or more bilayers formed of the amphiphilic substance, “and the matter in which the a content of the amphiphilic substance relative to the solid particles satisfies the claimed equation.
The Examiner, in response to this remark, and having carefully reviewed the published and originally filed paragraphs, respectfully disagrees that the cited passages provide the requisite discussion or definition that would guide a person of skill in the art to understand what amounts of the amphiphilic substance are required by the invention that would “satisfy the claimed equation.”
To be clear, the Examiner is not questioning whether the amendments to the claims are supported by the originally filed specification.

Applicants next address remarks made within the most recently mailed Advisory Action, notably the Examiner’s statements (pg. 4) that “the Examiner broadly and reasonably interprets 
The full statement from the Advisory Action (bridging pp. 3-4) is as follows:
“there remains no limitation provided with regard to an amount of amphiphilic substance used to coat the particles that Applicants consider to be critical in achieving the purported technical effect of the invention. Again referencing Applicants’ [0036], it is admitted on the record that “if the amphiphilic substance is contained in an amount sufficient for forming six monolayers, the dispersibility of the solid particles in water can be considered to be ensured. However, even if the amphiphilic substance is present in excess, the excess amphiphilic substance forms a vesicle due to its self-assembling ability and is dispersed in water’. From this, the Examiner understands that enough of the amphiphilic substance is to be used to ensure that undefined particles are covered. However, if too much substance is used, the effect is still achieved.
With respect, the Examiner broadly and reasonably interprets this as removing any criticality for the amount of substance to be used, save that at least the minimum amount is used. Calculation of that minimum amount relies upon variables for the particles that the Examiner maintains, are not defined.”
Applicants respond to the Examiner’s remarks by reiterating that the right and left sides of the recited equation are to be equal, that the content of the amphiphilic substance represents the minimum amount, and that accordingly, the minimum amount of the amphiphilic substance has already been defined by the claims.

Applicants next discuss the amendments to claims 1 and 11 which add the limitation of the amphiphilic substance “having three-phase emulsifying ability,” stating this was added to the claims in response to the Examiner’s Advisory Action remark regarding Applicants arguing limitations that did not appear in the rejected claims.
The Examiner, in response, acknowledges the amendment and that Applicants argue it as a critical feature.  However, the amendment to the claim and ensuing remarks are insufficient in overcoming the rejection since the claim recites no actual amount of amphiphilic substance that provides this functional ability.
The claims remain broadly and reasonably interpreted as reciting that any amount of the amphiphilic coating substance used will possess the three-phase emulsifying ability.


The Examiner continues to disagree with this assertion.  The equation that is presented in the claimed invention is recognized as the final equation in a series of 16 equations that are presented in progression within the instant specification.  The Examiner previously raised the issue of indefiniteness regarding the recited equation stating that were the equation to be reconciled on both sides that, minimally, the units should cancel out.  However, a person of skill in the art looking at the equation presented in the instant claims (and notably, the units defined variables) will note that the left side of the equation is defined in terms of mass (grams) while the right side of the equation is more complex and does not immediately reduce to units of mass.
Thus, the Examiner respectfully maintains that the breadth of the claimed “content” or amount of the amphiphilic substance as recited in the instant claims, while broad, fails to recite that which Applicants deem to be critical in accomplishing the claimed effects and properties, and therefore remains read upon by the prior art of record.
For these reasons, Applicants’ arguments are found unpersuasive.  Said rejection is therefore maintained.

All claims have been rejected; no claims are allowed.
Correspondence
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Jeffrey T. Palenik whose telephone number is (571) 270-1966.  The Examiner can normally be reached on 9:30 am - 7:00 pm; M-F (EST).
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Robert A. Wax can be reached on (571) 272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Jeffrey T. Palenik/
Primary Examiner, Art Unit 1615